Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made December 31, 2014, by and
between Global GP LLC, a Delaware limited liability company (the “Company”), and
Edward J. Faneuil (the “Executive”).

 

WHEREAS, the Company employs the Executive as the Executive Vice President and
General Counsel of the Company and the Executive also serves as the Executive
Vice President and General Counsel of Global Partners LP, a Delaware limited
partnership (the “Partnership”) of which the Company is the general partner; and

 

WHEREAS, the Company and the Executive mutually desire to agree upon the terms
of the Executive’s continued employment by the Company, and to agree as to
certain benefits of such employment.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
each intending to be legally bound, hereby agree as follows:

 

1.                                      Employment and Term of Employment. 
Effective as of January 1, 2015 (the “Effective Date”) and continuing for the
period of time set forth herein, the Executive’s employment by the Company shall
be subject to the terms and conditions of this Agreement.  Unless sooner
terminated pursuant to other provisions herein, the Company agrees to employ the
Executive for the period beginning on the Effective Date and ending on
December 31, 2017 (the “Initial Term”).  In the event that the Company and the
Executive renew this Agreement for one or more additional periods, each of the
Initial Term and any renewal periods shall be referred to as the “Term.”

 

2.                                      Position and Duties.  During the Term,
the Company shall employ the Executive as the Executive Vice President and
General Counsel of the Company, or in such other positions as the parties
mutually agree.  The Executive shall have such powers and duties and
responsibilities as are customary to such position and as are assigned to the
Executive by the Board of Directors or the Chief Executive Officer and President
of the Company in connection with the Executive’s service as chief legal officer
of the Company.  The Executive’s employment shall also be subject to the
policies maintained and established by the Company that are of general
applicability to the Company’s employees, as such policies may be amended from
time to time.

 

3.                                      Other Interests.  During the Term, the
Executive shall devote such of his working time, attention, energies and
business efforts to his duties and responsibilities as the Executive Vice
President and General Counsel of the Company as are reasonably necessary to
carry out the duties and responsibilities generally pertaining to that office. 
During the Term, the Company and the Executive agree that with the prior
approval of the Board of Directors of the Company (the “Board”), the Executive
may engage in other business activities that do not conflict with the

 

--------------------------------------------------------------------------------


 

business and affairs of the Company or interfere with the Executive’s
performance of his duties and responsibilities hereunder.

 

4.                                      Duty of Loyalty; Indemnification.

 

(a)                                 The Executive acknowledges and agrees that
the Executive owes a fiduciary duty of loyalty to act at all times in the best
interests of the Company.  In keeping with such duty, the Executive shall make
full disclosure to the Company of all business opportunities that come to his
attention pertaining to the business of the Company or any of its subsidiaries
and shall not act upon or appropriate for the Executive’s own benefit business
opportunities concerning the business of the Company or any of its subsidiaries
without the express written permission of the Board.

 

(b)                                 The Company shall indemnify the Executive to
the extent permitted by the Company’s first amended and restated limited
liability company agreement, as may be amended from time to time, and by
applicable law, against all reasonable costs, charges and expenses, including,
without limitation, reasonable attorneys’ fees, incurred or sustained by the
Executive in connection with any claim against Executive and in connection with
any action, suit or proceeding to which the Executive may be made a party by
reason of being an officer, director or employee of the Company or its
affiliates.  In connection with the foregoing, the Executive will be covered
under any liability insurance policies that protect other officers of the
Company or its affiliates, subject to the terms and conditions of such policies.

 

5.                                      Place of Performance.  Subject to such
business travel from time to time as may be reasonably required in the discharge
of his duties and responsibilities as the Executive Vice President and General
Counsel of the Company, the Executive shall perform his obligations hereunder
in, or within forty (40) miles of, Waltham, Massachusetts.

 

6.                                      Compensation.

 

(a)                                 Base Salary.  During the Term, the Executive
shall be paid a base salary as described in this paragraph 6(a).  The Executive
shall receive a base salary for the twelve (12) month period commencing on the
Effective Date (the “Initial Period”) of Four Hundred Fifty Thousand and 00/100
($450,000.00) Dollars. Thereafter, the Executive’s base salary will be reviewed
by the Compensation Committee of the Board (the “Compensation Committee”) from
time to time, but no less frequently than annually, at which time the
Executive’s base salary may be adjusted in the discretion of the Compensation
Committee.  The Executive’s base salary, as established in accordance with this
paragraph 6(a), is hereafter referred to as “Base Salary”.  The Base Salary
shall be paid in equal installments pursuant to the Company’s customary payroll
policies and procedures in force at the time of payment.

 

(i)                                     Bonus.   From time to time during the
Term, the Executive may be eligible to receive a cash bonus (a “Bonus”) in an
amount to be determined at the discretion of the Compensation Committee.  Each
Bonus hereunder, if any, shall be paid to the Executive no later than March 15
of the calendar year immediately following the calendar year in which such Bonus
is earned.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Incentive Compensation.  The Executive
shall participate in (a) the annual short-term incentive compensation plan set
forth in the attached Exhibit A (the “Short-Term Incentive Plan”), and (b) the
Partnership’s Long-Term Equity-Based Incentive Plan (the “LTIP”) on the same
general basis as the other executive officers of the Company, but the terms and
the economic level of the Executive’s participation in the LTIP shall be
determined by the Compensation Committee, in its discretion.

 

(b)                                 Expenses.  During the Term, the Company
shall pay or reimburse the Executive for all reasonable expenses incurred by the
Executive on business trips, and for all other business and entertainment
expenses reasonably incurred or paid by him during the Term in the performance
of his services under this Agreement, in accordance with past practice and with
the Company’s expense reimbursement policy as in effect from time to time upon
presentation of expense statements or vouchers or such other supporting
documentation as the Company may reasonably require.

 

(c)                                  Fringe and Employee Benefits.  During the
Term, the Executive shall be entitled to participate in the Company’s health
insurance, 401(k) and other employee benefit plans (as such plans may be amended
by the Company from time to time in its discretion, subject to any applicable
laws, rules, and regulations and the terms of such plans) in accordance with the
terms of such plans and the Company’s policies and on the same general basis as
other employees of the Company.  During the Term, the Company will also provide
the Executive with additional fringe benefits consistent with benefits provided
to the Executive under prior arrangements and in accordance with past practice,
with those benefits listed on the attached Exhibit B, and with such other
benefits as may be approved by the Compensation Committee of the Board of
Directors of the Company. Nothing in this Agreement shall be construed as
limiting the ability of the Company to amend or terminate any employee benefit
plan or Company policy.

 

(d)                                 Vacation.  During the Term, the Executive
shall be granted four (4) weeks of paid vacation each calendar year in
accordance with the normal vacation policy or plan of the Company.

 

7.                                      Termination.

 

(a)                                 Definitions.  For purposes of this
Agreement, a “Change in Control” shall occur on the date that any one person,
entity or group (other than the estate of Alfred Slifka or the successors to the
interests of Alfred Slifka, and other than Richard Slifka or Eric Slifka, or
their respective family members or entities they control, individually or in the
aggregate, directly or indirectly (collectively referred to hereinafter as the
“Slifkas”)) acquires ownership of the membership interests of the Company that,
together with the membership interests of the Company already held by such
person, entity or group, constitutes more than 50% of the total voting power of
the membership interests of the Company; provided, however, if any one person,
entity or group is considered to own more than 50% of the total voting power of
the membership interests of the Company, the acquisition of additional
membership interests by the same person, entity or group shall not be deemed to
be a Change in Control.  The definition of “Change in Control” shall be
interpreted, to the extent applicable, to comply with
Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986 (the “Code”) and
any successor statute,

 

3

--------------------------------------------------------------------------------


 

and/or guidance thereunder, and the provisions of Treasury Regulation
Section 1.409A and any successor regulation and guidance thereto; provided,
however, an interpretation in compliance with Section 409A of the Code shall not
expand the definition of Change in Control in any way or cause an acquisition by
the Slifkas to result in a Change in Control.  For purposes of this Agreement,
“Constructive Termination” shall mean termination of the Executive’s employment
by the Executive as a result of (i) a material breach by the Company of this
Agreement, (ii) the failure of any successor (whether direct or indirect, by
purchase, merger or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in accordance with the terms of paragraph 14 hereof, or (iii) any
material diminution, without the Executive’s written consent, in the Executive’s
working conditions consisting of (A) a material reduction in the Executive’s
duties and responsibilities as Executive Vice-President and General Counsel of
the Company, (B) any change in the reporting structure so that the Executive no
longer reports to the President or Chief Executive Officer of the Company, or
(C) a relocation of the Executive’s place of work further than forty (40) miles
from Waltham, Massachusetts.  To be able to terminate his employment with the
Company for Constructive Termination, the Executive must provide notice to the
Company of the existence of any of the conditions set forth in the immediately
preceding sentence within 90 days of the initial existence of such condition(s),
and the Company must fail to remedy such condition(s) within 30 days of such
notice.  In no event shall the Date of Termination in connection with a
Constructive Termination occur any later than one year following the initial
existence of the condition(s) constituting a Constructive Termination hereunder.

 

For purposes of clarification, Constructive Termination shall not include a
change in reporting structure as a result of the Company becoming a subsidiary
of an unrelated entity, including, without limitation, a change whereby the
Executive is not the chief legal officer or general counsel of the acquiring or
parent entity or must report to the chief legal officer or general counsel of a
currently unaffiliated parent corporation or entity.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall (I) state
the effective date of such termination, (II) indicate the specific termination
provision in this Agreement relied upon, and (III) set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated.

 

(b)                                 Death and Disability.  The Executive’s
employment hereunder shall terminate automatically upon his death.  The Company,
in its discretion, may terminate the Executive’s employment hereunder due to the
Executive’s Disability.  For purposes of the Agreement, “Disability” shall mean
a physical or mental disability or impairment which renders the Executive
unable, with or without reasonable accommodation, to perform the essential
functions of the Executive’s duties to the Company for a period of at least
ninety (90) consecutive days and, following the expiration of the initial 90-day
period, the Company has received the opinion of a medical doctor or other
appropriate health care provider, in either case selected solely by the Company,
that such physical or mental disability or impairment is expected to continue
for at least an additional ninety (90) consecutive days.

 

(c)                                  Termination by the Company for Cause.  The
Company may terminate the Executive’s employment hereunder for Cause following
(i) reasonable notice to the Executive setting forth in detail the nature of
such Cause and the date and time established for a hearing before the Board of
Directors of the Company, (ii) an opportunity to be heard before the Board

 

4

--------------------------------------------------------------------------------


 

of Directors of the Company at the conclusion of such notice period, at which
the Executive shall be entitled to representation by counsel and (iii) a
determination by a majority vote of the Board that the Company has Cause to
terminate Executive’s employment.   For the purposes of this Agreement, “Cause”
shall mean the Executive (i) has engaged in gross negligence or willful
misconduct in the performance of his duties, (ii) has committed an act of fraud,
embezzlement or willful breach of a fiduciary duty to the Company or any of its
subsidiaries (including the unauthorized disclosure of any material secret,
confidential and/or proprietary information, knowledge or data of the Company or
any of its subsidiaries); (iii) has been convicted of (or pleaded no contest to)
a crime involving fraud, dishonesty or moral turpitude or any felony or (iv) has
breached any material provision of this Agreement, which breach is not cured
within thirty (30) days of Executive’s receipt of written notice of such breach;
provided, however, there shall be no opportunity to cure a breach of either
Section 11 or 12 of this Agreement.

 

(d)                                 Termination by the Company Without Cause. 
The Company may immediately terminate the Executive’s employment hereunder
without Cause, by giving a sixty (60)-day Notice of Termination to the
Executive.

 

(e)                                  Termination by the Executive.  The
Executive may terminate his employment hereunder at any time for any reason
whatsoever, in the sole discretion of the Executive, by giving a sixty (60)-day
Notice of Termination to the Company.

 

(f)                                   Constructive Termination; Breach by the
Company.  Notwithstanding any other provision hereof, the Executive may
terminate his employment hereunder for Constructive Termination if the Executive
gives Notice of Termination, and the Company does not take the actions necessary
to eliminate the circumstances constituting the basis for Constructive
Termination within thirty (30) days after receipt of such Notice of Termination.

 

(g)                                  Deemed Resignation.  If the Executive’s
employment is terminated for any reason, then such termination shall constitute
an automatic resignation of the Executive as an officer of the Company and each
affiliate of the Company, and, if applicable, an automatic resignation of the
Executive from the Board of Directors of the Company and from the board of
directors of any affiliate of the Company and from the board of directors or
similar governing body of any corporation, limited liability company or other
entity in which the Company or any of its affiliates holds an equity interest
and with respect to which board or similar governing body the Executive serves
as the Company’s or such affiliate’s designee or other representative.

 

(h)                                 Return of Company Property. All documents,
records and files, in any media of whatever kind and description, relating to
the business, present or otherwise, of the Company or any of its affiliates,
whether or not prepared by the Executive, and any copies, in whole or in part
thereof, and other Company property, including without limitation, computers,
cell phones, other electronic devices, discs and customer lists (the “Property”)
shall be the exclusive property of the Company. Executive agrees to safeguard
all Property and to surrender to the Company upon termination of his employment
or at such earlier time or times as the Company’s Chief Executive Officer or his
designee may specify, all Property then in his possession or control.

 

5

--------------------------------------------------------------------------------


 

8.                                      Compensation Upon Termination.  Upon
termination of the Executive’s employment for any reason, the Executive shall
receive payment of (i) the Executive’s Base Salary, as then in effect, through
the date of termination of employment (the “Date of Termination”), (ii) all the
Executive’s earned, but unpaid, bonuses, and (iii) all accrued vacation, expense
reimbursements and any other benefits (other than severance benefits, except as
provided below) due to the Executive through the Date of Termination in
accordance with established Company plans and policies or applicable law (the
“Accrued Obligations”), such payment to be made on the Date of Termination or as
soon as reasonably practicable (but not more than ten (10) days) thereafter.  In
addition, the following shall apply:

 

(a)                                 Termination for Cause; Voluntary
Termination; Termination Due to Death.  If the Executive’s employment is
terminated by the Company for Cause, by the Executive voluntarily (for reasons
other than Constructive Termination), or by reason of the Executive’s death,
then the Executive (or his estate, if applicable) will receive payment of the
Accrued Obligations, but Executive shall not be entitled to any other
compensation or benefits from the Company, except to the extent provided under
any Company benefit and/or compensation plan or as may be required by law.

 

(b)                                 Termination by the Company Without Cause;
Constructive Termination.  If the Executive’s employment is terminated by the
Company without Cause or by the Executive for Constructive Termination, then the
Company shall pay to the Executive an amount equal to the product of (X) the sum
of (i) the Base Salary as in effect on the Date of Termination, plus (ii) if
such termination occurs within twelve months of a Change of Control, an amount
equal to the target incentive amount under the then applicable short term
incentive plan for the fiscal year in which the termination occurs
(Y) multiplied by two (2) (the “Severance Amount”).  The Executive shall be paid
the Severance Amount in twenty-four (24) equal monthly installments commencing
on the first day of the month following the Date of Termination. In addition,
the Company shall provide health care continuation coverage benefits to the
Executive pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) and shall continue to pay the applicable percentage of the medical
insurance premium the Company pays for active employees towards Executive’s
COBRA coverage during the Executive’s applicable COBRA coverage period not to
exceed a maximum of eighteen (18) months following the Date of Termination.  The
Company’s obligation to provide COBRA benefits to the Executive shall be subject
to the Executive making an effective election in accordance with COBRA. In the
event that the Executive’s employment is terminated by the Company without Cause
or by the Executive for Constructive Termination at any time within three
(3) months before a Change in Control and twelve months following a Change in
Control, then, in addition to the foregoing severance compensation and benefits,
the Executive shall receive 100% accelerated vesting on any and all outstanding
Company options, restricted units, phantom units, unit appreciation rights and
other similar rights (under the LTIP or otherwise) held by the Executive as in
effect on the Date of Termination, such accelerated vesting to occur on the
later of (i) the Date of Termination, or (ii) the date of the Change of Control.

 

(c)                                  Delay in Payments.  Notwithstanding any
other provision with respect to the timing of payments under paragraph 8(b) or
other payments subject to Section 409A(a)(2)(B) of the Code, if, at the time of
the Executive’s termination, the Executive is deemed to be a “specified
employee” (within the meaning of Section 409A of the Code, and any successor

 

6

--------------------------------------------------------------------------------


 

statute, regulation and guidance thereto) of the Company, then only to the
extent necessary to comply with the requirements of Section 409A of the Code,
any payments to which the Executive may become entitled under paragraph 8 which
are subject to Section 409A of the Code (and not otherwise exempt from its
application) or other payments subject to Section 409A(a)(2)(B) of the Code will
be withheld until the first business day of the seventh month following the Date
of Termination, at which time the Executive shall be paid an aggregate amount
equal to six (6) months of payments otherwise due to the Executive, as
applicable.  After the first business day of the seventh month following the
Date of Termination and continuing each month thereafter, the Executive shall be
paid the regular payments otherwise due to the Executive in accordance with the
terms of paragraph 8(b) or other payment arrangements subject to
Section 409A(a)(2)(B) of the Code, as applicable.

 

9.                                      Gross Up Payments.  The Company will
reimburse the Executive for any and all federal excise taxes and penalties
(other than penalties imposed as a result of the Executive’s actions or
penalties under Section 409A of the Code), and any taxes imposed on such
reimbursement amounts, including, but not limited to, any federal, state and
local income taxes, employment taxes, and other taxes, if any (other than taxes
imposed under Section 409A of the Code), which may become due pursuant to the
application of Section 4999 of the Code on any payments to the Executive in
connection with this Agreement.  Any such reimbursement payable by the Company
shall be (a) subject to Section 8(c) of the Agreement to the extent such
reimbursement would not have been payable but for the Executive’s “separation
from service” (as defined in Section 1.409A-1(h) of the U.S. Treasury
Regulations) and (b) paid no later than the end of the calendar year next
following the calendar year in which the taxes with respect to which such
reimbursement is payable are remitted to the applicable taxing authority.

 

10.                               Section 409A.  The parties hereto intend that
this Agreement comply with the requirements of Section 409A of the Code and
related regulations and Treasury pronouncements (“Section 409A”).  If any
provision provided herein results in the imposition of an additional tax under
the provisions of Section 409A, the Executive and the Company agree that any
such provision will be reformed to avoid imposition of any such additional tax
in the manner that the Executive and the Company mutually agree is appropriate
to comply with Section 409A.  Notwithstanding the foregoing, and other than as
set forth in Section 9 of this Agreement, the Company makes no guarantee of any
tax consequences under any Section of the Code or state tax laws, including,
without limitation, Section 409A of the Code.  With respect to any compensation
amount payable under this Agreement that is subject to Section 409A of the Code,
references to the Executive’s “termination of employment” (and variations
thereof) shall be deemed to refer to the Executive’s “separation from service”
within the meaning of Section 1.409A-1(h) of the U.S. Treasury Regulations,
applying the default terms thereof.

 

11.                               Non-competition; Non-solicitation.

 

(a)                                 During the Term and, in the event that the
Executive’s employment is terminated for any reason, then for a period of two
(2) years following the Date of Termination the Executive shall be prohibited
from working (as an employee, consultant, advisor, director or otherwise) for,
engaging in or acquiring or investing in any business having assets engaged in
the following businesses in New England and other jurisdictions in which the
Company is conducting business as of the Date of Termination (the “Restricted
Businesses”):  (i) wholesale

 

7

--------------------------------------------------------------------------------


 

and/or retail marketing, sale, distribution and transportation of refined
petroleum products, crude oil, renewable fuels (including ethanol and
bio-fuels), natural gas liquids (including ethane, butane, propane and
condensates), natural gas, compressed natural gas and liquefied natural gas;
(ii) the storage of refined petroleum products and/or any of the other products
identified in clause (i) of this paragraph in connection with any of the
activities described in said clause (i); (iii) the sale of convenience store
items and sundries and related food service; and (iv) bunkering, unless the
Chief Executive Officer of the Company and the Board approve such activity.
Notwithstanding any provision of this paragraph 11 to the contrary, the
Executive may (x) own up to 3% of a publicly traded entity that is engaged in
one or more of the Restricted Businesses and (y) with the prior consent of the
Company, may serve as a director of an entity that is engaged in one or more of
the Restricted Businesses.  If any court determines that any of the provisions
of this paragraph 11 are invalid or unenforceable, the remainder of such
provisions shall not thereby be affected and shall be given full effect without
regard to the invalid provisions.  If any court construes any of the provisions
of this paragraph 11, or any part thereof, to be unreasonable because of the
duration of such provision or the geographic scope thereof, such court shall
have the power to reduce the duration or restrict the geographic scope of such
provision and to enforce such provision as so reduced or restricted.

 

(b)                                 During the Term and, in the event that the
Executive’s employment is terminated pursuant for any reason, then for a period
of two (2) years following the Date of Termination, the Executive shall not,
without the prior written consent of the Company:

 

(i)                                     Either individually or on behalf of or
through any third party, solicit, divert or appropriate or attempt to solicit,
divert or appropriate, for the purpose of engaging in any Restricted Business,
any customers of the Company, or any prospective customers with respect to which
the Company has made a sales presentation (or similar offering of services).

 

(ii)                                  Either individually or on behalf of or
through any third party, directly or indirectly, solicit, entice or persuade or
attempt to solicit, entice or persuade any other employees of or consultants to
the Company within the immediately preceding 12-month period or any parent or
affiliate of the Company to leave the services of the Company or any parent or
affiliate for any reason.

 

12.                               Confidential Information; Unauthorized
Disclosure.

 

(a)                                 During the Term and for the period ending
two (2) years following the Date of Termination, the Executive shall not,
without the written consent of the Board of Directors of the Company or a person
authorized thereby, disclose to any person, other than an employee of the
Company or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Executive of his duties as the Executive
Vice President and General Counsel of the Company, any secret, confidential
and/or proprietary information, knowledge or data obtained by him while in the
employ of the Company or any of its affiliates with respect to the Company or
any of its subsidiaries and their respective businesses, the disclosure of which
he knows or should know will be damaging to the Company or any of its
subsidiaries; provided however, that such information, knowledge or data shall
not include (i) any information, knowledge or data known generally to the public
(other than as a

 

8

--------------------------------------------------------------------------------


 

result of unauthorized disclosure by the Executive) or (ii) any information,
knowledge or data which the Executive may be required to disclose by any
applicable law, order, or judicial or administrative proceeding.

 

(b)                                 The Executive acknowledges that money
damages would not be sufficient remedy for any breach of this paragraph 12 by
the Executive, and the Company or its subsidiaries shall be entitled to enforce
the provisions of this paragraph 12 by seeking specific performance and
injunctive relief as remedies for such breach or any threatened breach.  Such
remedies shall not be deemed the exclusive remedies for a breach of this
paragraph 12 but shall be in addition to all remedies available at law or in
equity, including the recovery of damages from the Executive and his agents.

 

13.                               Payment Obligations Absolute.  Except as
specifically provided in this Agreement, the Company’s obligation to pay the
Executive the amounts and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company (including its subsidiaries) may have against him
or anyone else.  All amounts payable by the Company shall be paid without notice
or demand.  The Executive shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Company’s obligations to make the payments and
arrangements required to be made under this Agreement.

 

14.                               Successors.  This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and permitted
assigns and any such successor or permitted assignee shall be deemed substituted
for the Company under the terms of this Agreement for all purposes. As used
herein, “successor” and “assignee” shall be limited to any person, firm,
corporation or other business entity which at any time, whether by purchase,
merger or otherwise, directly or indirectly acquires a majority of the equity
interests of the Company or to which the Company assigns this Agreement by
operation of law or otherwise in connection with any sale of all or
substantially all of the assets of the Company, provided that any successor or
permitted assignee promptly assumes in a writing delivered to the Executive this
Agreement and, in no event, shall any such succession or assignment release the
Company from its obligations thereunder. As used in this Agreement, “Company”
shall mean the Company as herein before defined and any successor to all or
substantially all of its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

 

15.                               Assignment.  The Executive shall not have any
right to pledge, hypothecate, anticipate or assign this Agreement or the rights
hereunder, except by will or the laws of descent and distribution, or delegate
his duties or obligations hereunder.

 

16.                               Governing Law.  The provisions of this
Agreement shall be construed in accordance with, and governed by, the laws of
the Commonwealth of Massachusetts without regard to principles of conflict of
laws.

 

17.                               Entire Agreement.  This Agreement together
with Exhibits A and B hereto and (i) that certain Amended and Restated Deferred
Compensation Agreement between the Partnership

 

9

--------------------------------------------------------------------------------


 

and the Executive dated as of December 31, 2008, (ii) that certain Deferred
Compensation Agreement between Alliance Energy LLC and the Executive dated as of
September 23, 2009, and (iii) that certain Supplemental Executive Retirement
Plan for Edward J. Faneuil made effective December 31, 2009 (the “SERP”),
constitute the entire agreement of the parties with regard to the subject matter
hereof, and contain all the covenants, promises, representations, warranties and
agreements between the parties with respect to such subject matter.  Without
limiting the scope of the preceding sentence, all understandings and agreements
other than this Agreement and the deferred compensation agreements and the SERP
referenced in the preceding sentence and relating to the subject matter hereof
are hereby null and void and of no further force and effect, including, without
limitation, all prior employment and severance agreements, if any, by and
between the Company and the Executive.

 

18.                               Modification.  Any modification of this
Agreement will be effective only if it is in writing and signed by the parties
hereto.

 

19.                               No Waiver.  No failure by either party hereto
at any time to give notice of any breach by the other party of, or to require
compliance with, any condition or provision of this Agreement shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

20.                               Severability.  Any provision in this Agreement
which is prohibited or unenforceable in any jurisdiction by reason of applicable
law shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

21.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which together will constitute one and the same Agreement.

 

22.                               Withholding of Taxes and Other Employee
Deductions.  The Company may withhold from any benefits and payments made
pursuant to this Agreement all federal, state, city and other taxes as may be
required pursuant to any law or governmental regulation or ruling and all other
normal employee deductions made with respect to the Company’s employees
generally.

 

23.                               Headings.  The paragraph headings have been
inserted for purposes of convenience and shall not be used for interpretive
purposes.

 

24.                               Notice.  For the purpose of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
U.S. registered mail, return receipt requested, postage prepaid, addressed to
the parties at their addresses set forth below, or to such other addresses as
either party may have furnished to the other in writing in accordance herewith
except that notices of change of address shall be effective only upon receipt.

 

10

--------------------------------------------------------------------------------


 

If to the Company:

 

Global GP LLC
P.O. Box 9161
800 South St., Suite 500
Waltham, Massachusetts 02454-9161
Attention: President and Chief Executive Officer and the Chairman of the Board

 

with a copy to:

 

Brenda K. Lenahan
Vinson & Elkins L.L.P.
666 Fifth Avenue
25th Floor
New York, New York 10103

 

If to the Executive:

 

At the Executive’s last known home address listed in the Company’s personnel
records from time to time

 

with a copy to:

 

Michael A. Hickey

Goulston & Storrs, P.C.
400 Atlantic Ave.
Boston, Massachusetts 02110

 

[Signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement to become effective
as of January 1, 2015.

 

 

GLOBAL GP LLC

 

 

 

 

 

By:

/s/ Eric Slifka

 

 

Eric Slifka

 

 

President & CEO

 

 

 

 

 

EDWARD J. FANEUIL

 

 

 

 

 

/s/ Edward J. Faneuil

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SHORT-TERM ANNUAL CASH INCENTIVE PLAN

 

The Executive shall participate in an annual short-term cash incentive plan with
any cash incentive amounts earned for a fiscal year to be determined based upon
the achievement of financial metrics established by the Company’s Compensation
Committee (the “financial metrics”).  The annual “award target” cash incentive
amount shall be 100% of the Executive’s Base Salary, and the annual maximum cash
incentive amount that may be awarded shall be 200% of the Executive’s Base
Salary.  The Company’s Compensation Committee may also establish threshold
financial metrics required to be met for any cash incentive amount to be
awarded, and a formula for the amount of the cash incentive that will be awarded
relative to the amount by which the financial metrics threshold are or are not
met or exceeded.  The targets, metrics (including any thresholds) and formula
will be established by the Company’s Compensation Committee in the first
calendar quarter of each fiscal year, with the award to be paid within 2 ½
months of the end of that fiscal year; provided, however, that if the
Partnership has not completed its audited consolidated financial statements
within 2 ½ months of the end of that fiscal year, the award shall be paid within
5 business days following completion of the Partnership’s audited consolidated
financial statements for such fiscal year but in no event later than
September 30 of the year following the end of the applicable fiscal year; and
further provided, that any such payment shall be made in a manner that is either
exempt from, or in compliance with, Section 409A of the Internal Revenue Code of
1986 (the “Code”) and any successor statute, and/or guidance thereunder, and the
provisions of Treasury Regulation Section 1.409A and any successor regulation
and guidance thereto (collectively, “Section 409A”).

 

Notwithstanding the foregoing, any portion of an award that is earned in excess
of 125% of the annual award target for a calendar year may be deferred by the
Compensation Committee and paid at a later date; provided, that the short-term
annual cash incentive plan approved by the Compensation Committee for such year
includes provisions that (i) permit such a deferral for a specified period of
time of up to twenty-four (24) months, (ii) require the Company to pay to the
Executive interest on the deferred amount at the rate of 5.0%, such interest to
be paid together with the payment of the deferred amount at the conclusion of
the deferral period, and (iii) provide for the forfeiture of the deferred amount
together with any interest owing thereon in the event that the Executive
voluntarily terminates his employment with the Company other than for reasons
constituting Constructive Termination prior to the conclusion of the deferral
period; and further provided, that payment of the deferred amount together with
any interest owing thereon shall be made in a manner that is either exempt from,
or in compliance with, Section 409A. Notwithstanding the foregoing, any and all
deferred amounts hereunder together with the interest then owing thereon shall
be paid to the Executive within ten (10) business days following his separation
from service for any reason other than (i) a for Cause termination of the
Executive’s employment with the Company, or (ii) voluntary termination by the
Executive other than for reasons constituting Constructive Termination, and such
payment shall be made in a manner that is either exempt from, or in compliance
with, Section 409A.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ADDITIONAL BENEFITS

 

The Company shall reimburse Executive for all dues, fees and assessments in
connection with Executive’s golf club membership at Pine Brook Country Club.

 

--------------------------------------------------------------------------------